AO 91:(Rev s/OQa§remm?aig,og§mj-OlOll Document 1 Filed on 05/03/19 in TXSD Page 1 of 1

 

 

 

 

. United States Dlstrlct Court "S'l§f.`i§es,f?§i§§ii§§%‘¥t+§§§§
SOUTHERN DISTRICT OF TEXAS 1 _ _ FlLED
McALLEN DIvIsIoN MAY 5 mg
David J. Brad|ey, Cier_k
UNITED sTATEs oF AMERICA '“~'~‘“
V- CRIMINAL COMPLAINT
Mario RU|Z-Vil|anueva
CaseNumber: M-19-1011-M
AKA: .
lAE YoB: 1965

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or abou1 Mav 1, 2019 in Hidalgo County, in

the Southern / District of Texas defendants(s) did,
(T rack Statutory Language of, Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Rio Grande City, Texas within the Southern District of Texas, the Attorney
General of the United States and/or the Secretary,of Homeland Security, not theretofore having consented to a
reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)
l further state that l am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

 

On May 1, 2019, Mario RUIZ-Villanueva a citizen of Mexico was encountered by Immigration Officers at the Starr County
Jail in Rio Grande City, Texas. An Immigration Detainer was placed upon the defendant and was subsequently remanded
into the custody of Immigration and Customs Enforcement on May 2, 2019. Record checks revealedkthe defendant was
formally removed from the United States to Mexico for the first (1st) time on June 30, 2009 via the Del Rio, Texas Port of
Entry. The defendant was instructed not to return without permission from the Attorney General or the Secretary of
Homeland Security of the United States. The defendant claims to h/ave illegally re-entered the United States on or about April
15, 2019 by wading the Rio Grande River at or near Roma, TeXas. On December 14, 2005, the defendant was convicted of
possession with intent to distribute more than 100 kilograms but less than 1,000 kilograms of marijuana, that is,
approximately 123 kilograms of marijuana and sentenced to sixty (60) months to the custody of the United States Bureau of
Prisons and four (4) years supervised release term. 1

Continued on the attached sheet and made a part of this complaint:

Complaint approved by AUSA K/glojf`|' Ql/Lfmz

E]Y_es

   
    

Signature f Complainant

 

1a
Ernesto Alvarado . Deportation Ocher "
Swom to before me and subscribed in my presence, Printed Name and Title of Complainant
May 3, 2019 at McA|len, .Texas , `

 

 

Date City and State

J. Scott Hacker U.S. Magistrate Judge mf

Name and Title of Judicia| Officer Signature o dicial fficer

 

 

